Case 7:19-mj-OO792 Document 1 Filed on 04/07/19 in TXSD Page 1 of 2

AO 91 (Rev. ll/ll) Criminal Complaint

 

UNITED STATES DISTRICT COURT United States Courts

Southern District of Texas

 

 

 

for the F“_ED
Southern District of Texas Ap,,l~] 07’ 2019
United States of America ) David J. Bradley, C|erk of Court
v. )
_ Case No.
Alexls Alvaro RAl\/llREZ )
COB: United States ) M'lQ'MJ‘ q q 9` 'M
YoB: 1999 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true t_o the best of my knowledge and belief.
On or about the date(s) of 04/06/2019 in the county Of Hida|go in the
Southern District of Texas , the defendant(s) violated:
Code Section Oyj‘ense Descriptz'on
21 USC 841 did knowingly and intentionally possess With the intent to distribute
approximately 21 .48 kilograms of Methamphetamine, a Schedule ll controlled
substance.
21 USC 952 did knowingly and intentionally import With the intent to distribute
approximately 21 .48 kilograms of l\/lethamphetamine, a Schedule ll controlled
substance.

This criminal complaint is based on these facts:

SEE ATTACHMENT A

d Continued on the attached sheet.

/S/Ali l\/luhiuddin

 

Comp]ainant ’s signature

Ali l\/luhiuddin, HS| Specia| Agent

 

Sworn to and executed by reliable electronic means, sworn to P"med name and title

and attested telephonically per FED.R.CR.4.1, and probable

cause found on:
@ e" gl l» t ‘*
Date: 04/07/2019 '
Judge"s signature
City and State; l\./chllen, TX U.S. agistrate 'Judge J. Scott Hacker

( Printed name and title

Case 7:19-mj-OO792 Document 1 Filed on 04/07/19 in TXSD Page 2 of 2

A`|TACHMENT A

This affidavit is intended to establish sufficient probable cause and does not set forth all of my knowledge
about this matter.

On April 6, 2019 at approximately 2016 hours, Alexis Alvaro RAMIREZ (United States Citizen) while
driving a vehicle applied for entry into the United States (U.S.) via the Donna, Texas, Port of Entry (POE).
A Customs and Border Protection Officer (CBPO) obtained a negative declaration for narcotics and other
items and referred RAMIREZ to secondary inspection

During the secondary inspection, a Z-Poital scan indicated anomalies within a speaker box in the trunk of
the vehicle. A CBP K-9 subsequently alerted to the odor of narcotics in the interior center console and
trunk of the vehicle. Concealed in a speaker box within the trunk of the vehicle, CBPOs
subsequently discovered seven brick shaped packages wrapped in plastic and two fire extinguishers
containing a white substance which field tested positive for methamphetamine The seven packages and
the white substance extracted from within the fire extinguishers had a combined weight of approximately
21.48 kilograms

On April 6, 2019, at approximately 2210 hours, Homeland Security Investigations (HSI) Special
Agent (SA) Ali Muhiuddin and CBPO Lorenzo Botello interviewed RAMIREZ, who waived his Miranda
Rights in writing. The interview was conducted in the Spanish language and translated by CBPO

Botello. RAMIREZ stated the following in summary: '

RAMIREZ was introduced to a subject in Mexico that solicited him to smuggle methamphetamine into
the United States. On the morning of April 6, 2019, the subject confirmed RAMIREZ’s interest
to smuggle narcotics into the U.S. in exchange for $3,000 in compensation In the evening of April 6,
2019, the subject provided a Vehicle to RAMIREZ, which they were both aware contained
narcotics. RAMIREZ did not know the amount and location of the narcotics within the vehicle,
however knew it contained methamphetamine RAMIREZ subsequently attempted to enter the U.S.
in the said vehicle via the Donna POE.

Page 2 of 2

